The two plaintiff associations, and several individuals, filed the bill herein against the city of Detroit and other defendants, to enjoin enforcement of a municipal ordinance, barring jitneys, serving the public, from operating upon certain streets, and regulating their employment upon others. A temporary injunction, restraining enforcement of the ordinance, was granted. The defendant city moved to dismiss the bill and to dissolve the injunction. Both motions were denied. We granted the city leave to appeal from the order denying the motion to dismiss the bill, and that subject is now before us. The record contains much matter extraneous to the limited issue presented by the motion and we lay all such aside.
The sole legitimate function of the motion to dismiss is to present the question of whether the bill *Page 484 
of complaint, accepting as true every averment well pleaded therein, states a case in equity. Upon such question we may not consider the urged rule of res adjudicata, for the reasons set up in support thereof are dehors the allegations in the bill, and, therefore, can only be presented by plea in bar. Vyse v.Richards, 208 Mich. 383. We have no plea in bar before us. The answer, perhaps, contains averments in the nature of a plea in bar, but, upon the subject of the sufficiency of the bill of complaint, as a pleading, we cannot look to the answer and consider its allegations of former adjudication. If points of law, presented by allegations in the bill, have been decided by this court, we will make application thereof under the doctrine of stare decisis, being careful, however, to not confuse therewith the excluded rule of res adjudicata. Decisions, in order to justify their employment as precedents, must relate to points involved in cited cases and thus necessarily decided; for all else is but obiter dicta and no sanction for saying, "this point has been decided."
In 7 R. C. L., p. 1003, it is stated:
"The mandate of the doctrine of stare decisis being, * * * to let that which has been decided stand undisturbed, it is important to ascertain just when a matter has been decided, so that under the doctrine now being considered, it no longer remains an open question. * * * The doctrine of stare decisis
contemplates only such points as are actually involved and determined in a case, and not what is said by the court or judge outside of the record or on points not necessarily involved therein."
In First National Bank v. Union Trust Co., 158 Mich. 94, 99
(133 Am. St. Rep. 362), this court said:
"There is no rule better settled than that which holds that no case is to be considered authority except upon the questions actually decided." *Page 485 
Counsel for the city cite Red Star Motor Drivers' Ass'n v.City of Detroit, 234 Mich. 398, as decisive of this case. What that case settled in point of law is available to defendant city in this case, under the doctrine of stare decisis, but whether that 'decision bars this suit cannot be considered upon motion to dismiss. The scope of that decision, as a precedent, is limited to questions there presented for adjudication and necessarily decided. The majority opinion therein shows upon its face that the validity of section 4 of the ordinance here involved was before the court for decision and was found valid.
At the conclusion of the opinion it was said:
"With due regard to our function in the case, I think we should declare the ordinance before us valid as against the objections urged."
The court function was to pass upon specific objections urged. That was done, and as to such objections the ordinance was held valid. The opinion did not undertake to hold the ordinance valid as against all possible objections thereto and certainly not as to provisions not then before the court. If the opinion had so held it would, in that respect, be no more than judicial dictum and no precedent under the doctrine ofstare decisis.
The statement in the minority opinion that, "In all other respects it (the ordinance) is valid," was obiter dicta, and, for that reason, as well as not being the opinion of the court, no precedent.
The case of People v. Harley, 230 Mich. 676, involved the validity of an ordinance of the city of Highland Park. The ordinance was held valid against objections raised, but the writer of this opinion in concurring stated:
"I reserve decision on some of the provisions of the ordinance, not mentioned by Mr. Justice MOORE, *Page 486 
until presented in a case demanding their consideration."
This, undoubtedly, was excess precaution, for, of course, the decision did not and could not run beyond points involved under objections urged, yet it illustrates the rule that only points urged and decided rise to the dignity of precedents.
But counsel for the city say that in the first attack upon the ordinance all objections thereto should have been presented, and that no plaintiff therein or privies could reserve objections to be urged piecemeal. This contention, if it has merit, must come under a plea in bar raising such an issue, and, manifestly, cannot be considered upon the sufficiency of a bill in which there is not the remotest reference to former litigation. We are not, therefore, concerned at this time with the question of whether plaintiffs are estopped by former adjudication.
Decisions in the Wayne circuit may or may not afford ground for application of the rule of res adjudicata, but, of course, constitute no precedent under the doctrine of stare decisis.
This brings us to the question of whether the bill of complaint states a case in equity.
The circuit judge, in denying the motion to dismiss the bill, well stated succinct reasons, from which we quote the following:
"Again, section 3 (of the ordinance) provides:
" 'The mayor is hereby authorized to grant licenses for the purpose aforesaid to any citizen of the United States who shall have been a resident of the city of Detroit for at least one year prior to his application for such license.' * * *
"An important constitutional question is here this time directly raised, as to whether an ordinance can discriminate as between residents and nonresidents. *Page 487 
"Section 3 also provides for the licensee executing a bond to the city of Detroit in the sum of $1,000 covering, amongst other things, any judgment rendered in any court against the applicant, arising out of damage or injury to any person or persons or property, caused by the negligent operation of such jitney.
"And then section 3 provides as follows:
" 'Said bond shall be in such form as to indemnify, as per the terms of this section, when such jitney or jitneys are being operated in any locality, either within or without thelimits of the city of Detroit. Any person, firm or corporation who sustains damage by reason of such jitney being operated in violation of the provisions of such bond, may in the name of the people of the city of Detroit, institute action upon the same and recover the damages sustained by him.'
"Of course it is elementary as a general rule that a municipal corporation has no legislative control or authority outside its corporate limits. A city has no control over torts committed outside its corporate limits; it has no control of the highways outside its corporate limits. There is a great question as to whether this bond provision of section 3 is valid, and if it is not, what effect does it have upon the balance of the ordinance?
"Again, section 3 provides that:
" 'The mayor of the city of Detroit is hereby authorized to refuse to grant a license to any applicant applying for the same as specified herein, or revoke any license by him issued at any time for cause shown. It is hereby made discretionary upon the part of the mayor of the city of Detroit to issue or revoke said licenses.'
"These two sentences are repeated almost word for word in section 5.
"Section 5 also provides that:
" 'The mayor is hereby authorized to grant jitney driver licenses to citizens of the United States, *Page 488 
residents of the city of Detroit for one year prior to application, of the age of twenty-one years and upwards, of good character, sound physique and not subject to any infirmity of body or mind which might render such driver unfit for the safe operation of a jitney.' * * *
"These provisions raise another interesting question as to whether an ordinance can give the mayor discretionary power to grant or revoke licenses. If this was an ordinance that was dealing with the licensing of any business in which one has a natural right to engage, the answer, from the authorities, would clearly be 'No.' One, however, does not have the right to use the streets of the city for hire. This being so, perhaps the city can give the mayor the right to grant or revoke such licenses at will. Generally speaking, however, an ordinance of this character must lay down some standard of fitness with which to measure applicants, provide a method for the application for licenses, and contain qualifications which the applicant must possess. Also, generally speaking, the granting or refusal of a license must not be left to an arbitrary or capricious exercise of power. This general rule, however, may not apply to one seeking the right to use the streets for hire. Again, it may be that no one can complain of these provisions except one who has been refused a license through the exercise of this arbitrary power.
"This ordinance contains another provision in section 14 that is brand new in municipal ordinances, and which raises another question.
"Section 14 provides:
" 'Where adjacent municipalities, incorporated towns or villages have an ordinance or a regulation similar to that in force in the city of Detroit regulating jitneys then it may be lawful for a resident or residents of such adjacent municipality, incorporated town or village to operate jitneys upon the streets of the city of Detroit; provided, that a nonresident *Page 489 
resident so operating shall furnish proof to any police officer in the city of Detroit, upon request, that he possesses a license issued by said municipality, incorporated town or village, or a bond conditioned as per the terms of sections 3 and 5 of this ordinance; Provided, further, that the route to be traveled by such nonresident so operating in the city of Detroit shall be designated by the police department; Provided, further, that this shall not apply to a resident or residents of municipalities, incorporated towns or villages unless a like privilege is extended to resident or residents of the city of Detroit by such municipality, incorporated town or village.'
"It would be possible, if it was determined by some one, I do not know whom, that Highland Park, for instance, had an ordinance similar to this one, that one could get a right to operate under the Highland Park ordinance and then secure a route from the city limits of Highland Park down to the center of the city of Detroit over a street that he could not get the right to operate upon under this ordinance itself. If this could be done the police department, of course, would have greater power than the mayor and one could secure indirectly what he could not secure directly. On account of Detroit entirely surrounding two municipalities, again, as a matter of pure practicality, the reciprocal right provided for in this section could not be used or exercised unless part of the streets at least mentioned in section 4 were used. Either this section is unworkable entirely, due to the language of section 4, or if any attempt was ever made to use it on account of the conditions existing between the adjacent municipalities and the city of Detroit, the provisions of section 4 would have to be lifted or waived as to those seeking the right to use the streets of the city of Detroit under section 14.
"Therefore, again, if this section can be attacked *Page 490 
in this suit, it being apparent that it is unworkable in connection with section 4, what is the effect on the ordinance itself if this particular section is declared unworkable or invalid?
"Other questions were raised and discussed on the argument and in the briefs, but I think I have mentioned a sufficient number to show that there are several complicated legal questions involved, and that they are of such a nature that they should not be decided upon a mere argument of a motion for a temporary injunction, or a motion to dismiss the bill. These are all questions that should be determined at the final hearing of the case when testimony can be taken and each question gone into thoroughly and finally disposed of after a full and complete hearing. That will dispose of all questions finally, at least as far as this court is concerned.
"I think, therefore, for these reasons that the motion for a temporary injunction should be granted and that a temporary injunction should issue, to continue until the final hearing of this cause in this court, and that the motion to dismiss the bill of complaint in this case should be denied. An order may be entered in accordance with this opinion."
The order in the circuit should be affirmed, with costs to plaintiffs.
NORTH, J., concurred in the result.